NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

THOMAS E. EMMONS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4116
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Neil A. Roddenbery,
Judge.



PER CURIAM.

             Affirmed. See Ransone v. State, 48 So. 3d 692 (Fla. 2010); Mount v.

State, 97 So. 3d 951 (Fla. 5th DCA 2012); Cregg v. State, 43 So. 3d 818 (Fla. 1st DCA

2010).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.